DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
This first action on the merits is in response to the application filed on February 18, 2020. Claims 1-12 are pending and have been examined.


Claim Objections
Claims 5, 6, 10, 11, and 12 are objected to because of the following informalities:  
Claims 5 and 10: “wherein the first live video data is displayed with buyer controls including at least one of the following controls: buy services, do not buy services, cancel purchase, view shopping cart, view services images, view services description, view services options, view service options, view similar services, view service price history.” should read “wherein the first live video data is displayed with buyer controls including at least one of the following controls: buy services, do not buy services, cancel purchase, view shopping cart, view services images, view services description, view services options, 
Claims 6 and 11: “wherein the live video data is displayed with buyer information including at least one of the following: view account value, add money to account, transfer money to account, insufficient funds notification, stop shopping, prior purchase history, prior purchase status,” should read “wherein the live video data is displayed with buyer information including at least one of the following: view account value, add money to account, transfer money to account, insufficient funds notification, stop shopping, prior purchase history, prior purchase status.”  
Claim 12: “wherein the live video data is displayed with service provider information including at least one of the following: service provider photo, service provider rating, service provider message, service provider purchase history, service provider location,” should read “wherein the live video data is displayed with service provider information including at least one of the following: service provider photo, service provider rating, service provider message, service provider purchase history, service provider location.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites: “the plurality of service provider mobile computing devices” in lines 4-5. There is insufficient antecedent basis for this limitation in the claims. Examiner will interpret “the plurality of service provider mobile computing devices” as “a plurality of service provider mobile computing devices”.
Claims 2-7 inherit the deficiencies of claim 1, and are therefore also rejected.

Claim 1 recites: “the plurality of service providers” in lines 20-21 and 23-24. There is insufficient antecedent basis for this limitation in the claims. Examiner will interpret “the plurality of service providers” as “the first plurality of service providers”.
Claims 2-7 inherit the deficiencies of claim 1, and are therefore also rejected.

Claim 2 recites: “the second purchase location request” in line 5. There is insufficient antecedent basis for this limitation in the claims. Examiner will interpret “the second purchase location request” as “a second purchase location request”.

Claim 2 recites: “selecting a plurality of service providers from the second listing” in line 9. It is unclear if this plurality of service providers is the same or different from the plurality of service providers claimed in claim 1. Examiner will interpret “selecting a plurality of service providers from the second listing” as “selecting a second plurality of service providers from the second listing”.

Claim 3 recites “a third listing of the second group of the plurality of service provider mobile computing devices” in lines 6-7. It is unclear if the third listing comes from the second group of the plurality of service provider mobile computing devices or from the third group. Examiner will interpret “a third listing of the second group of the plurality of service provider mobile computing devices” as “a third listing of the third group of the plurality of service provider mobile computing devices”.

Claim 3 recites “selecting a plurality of service providers” in line 9. It is unclear whether this plurality of service providers is the same plurality of service providers from claim 1 or a new plurality of service providers. Examiner will interpret “selecting a plurality of service providers” as “selecting a third plurality of service providers”.

Claim 3 recites “wherein the live video data from video cameras on the service provider mobile computing devices of the first plurality of service providers, the second plurality of service providers and the first plurality of service providers are displayed simultaneously” in lines 16-19. It is unclear whether there is two versions of live video data from the first plurality of service providers, or if another plurality third plurality of service providers are displayed simultaneously.”

Claim 4 recites: “the plurality of service providers” in line 4. There is insufficient antecedent basis for this limitation in the claims. Examiner will interpret “the plurality of service providers” as “the first plurality of service providers”.

Claims 5-7 recite “wherein the live video data”. There is insufficient antecedent basis for this limitation in the claims. Examiner will interpret “wherein the live video data” as “wherein the first live video data”.

Claim 8 recites “the live video data that includes offers for services from a video camera” in line 11. It is unclear whether “a video camera” recited in line 11 of claim 8 is the same video camera that is recited in line 8 of claim 8 or a different video camera. Examiner will interpret “the live video data that includes offers for services from a video camera” as “the live video data that includes offers for services from the video camera”.
Claims 9-12 inherit the deficiencies of claim 8, and are therefore also rejected.

Claim 9 recites: “the plurality of service providers that were selected” in line 5. There is insufficient antecedent basis for this limitation in the claims. Examiner will interpret “the plurality of service providers that were selected” as “the plurality of buyer computing devices”.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) an abstract idea. This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG” test the claims are directed to statutory categories. Specifically, the method, as claimed in claims 1-7, is directed to a process. Additionally, the method, as claimed in claims 8-12, is also directed to a process. 
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites the abstract idea of recommending service providers. Specifically, representative claim 1 recites the abstract idea of:
receiving location and on-line status information for a plurality of service providers;
transmitting a first description of services and a first purchase location request;
determining a first group of the plurality of service providers that provide the service request and have a live status;
transmitting a first listing of the first group of the plurality of service providers that provide the service request and have the live status;
selecting a first plurality of service providers from the first listing;
transmitting first live data of the first plurality of service;
displaying the first live data with information that includes offers for services from the plurality of service providers that were selected;
authorizing the purchase offers for the services from each of the plurality of service providers; and
purchasing the services each of the plurality of service providers.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of recommending service providers, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 1 is a certain method of organizing human activity because displaying offers for “services from the plurality of service providers” and “authorizing the purchase offers for the services” are sales activities. Thus, representative claim 1 recites an abstract idea. 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 includes additional elements such as a server, a database, a buyer computing device, service provider mobile computing devices, first live video data, video cameras, and first augmented reality video information.
FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95 (Fed. Cir. 2016). Similarly, specifying that the abstract idea of recommending service providers occurs within an electronic world merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, representative claim 1 is directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use.
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible. 
Dependent claims 2-7 do not aid in the eligibility of independent claim 1. For example, claims 2-4 merely further define the abstract limitations of claim 1. Additionally, claims 5-7 merely provide further embellishments of the limitations recited in independent claim 1. 
Furthermore, it is noted that claims 2, 3, and 5 include additional elements of second live video data, live video data, and buyer controls. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to a general link to a particular technological environment or field of use. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to a general link to a particular technological environment or field of use. 
Thus, dependent claims 2-7 are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking a method, claims 8-12 remain only broadly and generally defined, with the claimed functionality paralleling that of claims 1-7. It is noted that claims 8 and 10 includes additional elements of a server, a database, a plurality of buyer computing devices, a service provider mobile computing device, live video data, and a video camera. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to a general link of the use of the abstract idea to a particular technological environment or field of use. These additional elements are 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bowen et. al. (US 20110055046 A1, herein referred to as Bowen), in view of Rathod (WO 2016113602 A1, herein referred to as Rathod), in further view of Kaehler et. al. (WO 2016210354 A1, herein referred to as Kaehler).

With respect to claim 1, Bowen discloses:
A method for purchasing services comprising {Bowen, see at least: figs 2 and 3}:
providing a server coupled to a database, a buyer computing device, and service provider mobile computing devices {Bowen, see at least: fig 1, #14, 30, 42; [0015] A user accesses a user interface 22, such as a website or cable television network screen through WAN or internet 18 via a customer computer 30 (i.e., buyer computing device); [0016] A plurality of databases are stored within server 14 … Each mobile system 42 preferably includes a real-time video device 46, a global positioning system (GPS) 47, a communications system or device 48 and a printer 49 … Although each of the devices 46-49 can be separate, in a preferred embodiment ... are in the form of one or more portable devices (i.e., service provider mobile computing devices)};
receiving location and on-line status information for a plurality of service provider mobile computing devices {Bowen, see at least: [0019] The customer is next provided with information regarding the location of a plurality of delivery agents ...  Indicia for the delivery agents are preferably color coded to indicate the status of the delivery agent as indicated at step 107. For example, a green dot on the map indicates a delivery agent who is available};
transmitting a first description of services and a first purchase location request from the buyer computing device to the server {Bowen, see at least: Fig 1; [0019] the customer may enter in the area he or she is interested in obtaining services through utilizing a user interface, such as by entering his or her local zip code or the address of a store where a desired product is being sold; [0023] A website tool allows the user to select the delivery services of system 10, wherein system 10 gathers information from the results of the internet search engine or website in order to generate a request for services or shopping request ... widgets are provided for other websites, such as classified ads or internet retailers, for ease in data transmission to server 14 and individual delivery agents};
determining a first group of the plurality of service provider mobile computing devices that provide the service request and have a live status {Bowen, see at least: [0019] the customer may enter in ;
transmitting a first listing of the first group of the plurality of service provider mobile computing devices that provide the service request from the server to the buyer computing device and have the live status {Bowen, see at least: [0019] information regarding the location and status of delivery agents in the desired area is displayed on a display screen of user interface 22 … a map of the local area where the customer is located appears showing the location of one or more delivery agents in close proximity to the shopping and/or delivery location ... Indicia for the delivery agents are preferably color coded to indicate the status of the delivery agent as indicated at step 107. For example, a green dot on the map indicates a delivery agent who is available};
selecting a service provider from the first listing by the buyer computing device {Bowen, see at least: [0019] the customer has access to information regarding the type of vehicle each delivery agent is driving, and may base his or her selection on the type of vehicle desired for the pickup/delivery, or may select a particular delivery agent based on the customer's preference for the particular delivery agent};
transmitting first live video data from video cameras on the service provider mobile computing devices of the service provider to the buyer computing device {Bowen, see at least: [0025] Ideally, real-time video device 46 is utilized to provide a streaming "street view" for the customer's entertainment and to show the progress of the delivery agent as indicated at 114 ... the delivery agent will utilize real-time video device 46 to transmit real-time data to customer computer 30};
displaying by the buyer computing device, the first live video data with information for services from video camera on the service provider mobile computing device of the service provider that was selected {Bowen, see at least: [0025] real-time video device 46 is utilized to provide a streaming "street view" for the customer's entertainment and to show the progress of the delivery agent};
authorizing by the buyer computing device, the purchase offers for the services from each service provider {Bowen, see at least: [0024] once an order is scheduled, a price estimate of services is sent to the customer for approval before proceeding with the transaction; [0026] the customer either approves or rejects acquisition of the inspected product}; and
purchasing the services each of the service providers {Bowen, see at least: [0026] If the product is approved at 120, the delivery agent will purchase or otherwise acquire the product on behalf of the customer; [0028] The services rendered may be charged directly to a designated customer credit card, or utilizing some other designated electronic payment method}.
Although disclosing a method for purchasing services, Bowen does not disclose:
selecting a first plurality of service providers;
transmitting data of the first plurality of service providers;
displaying data with information of the first plurality of service providers;
authorizing the purchase from the first plurality of service providers; and
purchasing from the first plurality of service providers.
However, Rathod teaches:
selecting a first plurality of service providers {Rathod, see at least: [8:30-33] User can view or analyze details of or communicate with multiple service providers to search, match, compare, negotiate, identify & select best matched and then send request or book or send indication to cab or service provider(s) at present or at particular date & time};
transmitting data of the first plurality of service providers {Rathod, see at least: "fig 1; [24:5-7] For any type of on-demand service, the on-demand service system 170 can transmit service information 171 and/or service provider information 173 to the on-demand service application 110."};
displaying data with information of the first plurality of service providers {Rathod, see at least: figs 2, 3; [24:22-24] the summary panel can display information about the closest available food provider, the average cost for an order, menu details, service provider profile information, or other information};
authorizing the purchase from the first plurality of service providers {Rathod, see at least: "[25:10-13] the user can view the details of the request, such as what account or credit card to charge (and can edit or choose a different payment method), provide specific requests to the driver, enter a promotional code for a discount, calculate the price, cancel the request, or confirm the request. "}; and
purchasing from the first plurality of service providers {Rathod, see at least: "[25:10-13] the user can view the details of the request, such as what account or credit card to charge (and can edit or choose a different payment method), provide specific requests to the driver, enter a promotional code for a discount, calculate the price, cancel the request, or confirm the request."}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the plurality of service providers as taught by Rathod in the purchasing services method of Bowen in order for service providers and current or prospective customers to facilitate activities, actions interactions, tasks, and transactions between or among them (Rathod, see: [2:15-18]).
Bowen also does not disclose:
displaying live video data with first augmented reality video information that includes offers.
However, Kaehler teaches:
displaying live video data with first augmented reality video information that includes offers {Kaehler, see at least: fig 5A; [0024] the ARD will make contact with the ONS of the control system, .
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the augmented reality information including offers as taught by Kaehler in the purchasing services method of Bowen in order to integrate the ease of information acquisition over the internet with the shopping experience at a physical retail location to help a consumer make decisions about purchasing a particular product from a particular merchant (Kaehler, see: [0004]).

With respect to claim 2, Bowen, Rathod, and Kaehler teach the method of claim 1. Bowen further discloses:
transmitting a description of services request from the buyer computing device to the server {Bowen, see at least: Fig 1; [0023]  the customer first finds information on a product and location of a store or conducts cost-comparisons of products utilizing an internet search engine or cost comparison website. A website tool allows the user to select the delivery services of system 10, wherein system 10 gathers information from the results of the internet search engine or website in order to generate a request for services or shopping request ... widgets are provided for other websites, such as classified ads or internet retailers, for ease in data transmission to server 14 and individual delivery agents};
determining a group of the plurality of service provider mobile computing devices that are at a purchase location request {Bowen, see at least: [0019] the customer may enter in the area he or she is interested in obtaining services through utilizing a user interface, such as by entering his or her local zip code or the address of a store where a desired product is being sold};
transmitting a listing of the group of the plurality of service provider mobile computing devices that are at the purchase location request from the server to the buyer computing device {Bowen, see at least: [0019] information regarding the location and status of delivery agents in the desired area is displayed on a display screen of user interface 22 … a map of the local area where the customer is located appears showing the location of one or more delivery agents in close proximity to the shopping and/or delivery location};
selecting a service provider from the listing by the buyer computing device {Bowen, see at least: [0019] the customer has access to information regarding the type of vehicle each delivery agent is driving, and may base his or her selection on the type of vehicle desired for the pickup/delivery, or may select a particular delivery agent based on the customer's preference for the particular delivery agent};
transmitting live video data from video cameras on the service provider mobile computing devices of the service provider {Bowen, see at least: [0025] Ideally, real-time video device 46 is utilized to provide a streaming "street view" for the customer's entertainment and to show the progress of the delivery agent as indicated at 114 ... the delivery agent will utilize real-time video device 46 to transmit real-time data to customer computer 30};
displaying by the buyer computing device, the live video data for services from video cameras on the service provider mobile computing devices of the service provider that was selected {Bowen, see at least: [0025] real-time video device 46 is utilized to provide a streaming "street view" for the customer's entertainment and to show the progress of the delivery agent};
wherein the live video data is displayed {Bowen, see at least: [0025] real-time video device 46 is utilized to provide a streaming "street view" for the customer's entertainment and to show the progress of the delivery agent}.
Although disclosing a service provider request at a location and live video data from a service provider performing the service, Bowen does not disclose:
second description of services request;
determining a second group at a second purchase location request;
transmitting a second listing of the second group of the plurality of service providers that are at the second purchase location request;
selecting a second plurality of service providers from the second listing;
transmitting second data of the second plurality of service providers;
displaying the data from the second plurality of service providers; and
wherein the first data and the second data are displayed simultaneously.
However, Rathod teaches:
transmitting a second description of services request {Rathod, see at least: figs 2, 3; [32:4-8] user interface 400 enables user e.g. User [Yogesh] 439 including prospective passenger or customer or consumer to indicate interest of consuming on-demand service(s) via tapping or touching or clicking or selecting "Online" button or link or icon or control 465 or activating or setting status as "Online" which means user is intended to consume on-demand service(s) of one or more type(s) of service provider(s); see also [29:11-15]};
determining a second group at a second purchase location request {Rathod, see at least: [9:33-35] enabling user(s) or service provider(s) to view, search, match, navigate, browse, filter & select online, available or available within particular duration or date & time and nearest to their current or matched or selected or navigated location specific user(s) and/or service provider(s); [31:1-2] service provider can join or exit or remove from one or more service providers group(s) 320.};
transmitting a second listing of the second group of the plurality of service providers that are at the second purchase location request {Rathod, see at least: figs 2-3, #318, 320};
selecting a second plurality of service providers from the second listing {Rathod, see at least: [8:30-33] User can view or analyze details of or communicate with multiple service providers to search, ;
transmitting second data of the second plurality of service providers {Rathod, see at least: "fig 1; [24:5-7] For any type of on-demand service, the on-demand service system 170 can transmit service information 171 and/or service provider information 173 to the on-demand service application 110."};
displaying the data from the second plurality of service providers {Rathod, see at least: figs 2, 3; [24:22-24] the summary panel can display information about the closest available food provider, the average cost for an order, menu details, service provider profile information, or other information}; and
wherein the first data and the second data are displayed simultaneously {Rathod, see at least: fig 4; [38:12-17] user interface 400 enables online, available, nearest or available within particular radius one or more types of service provider(s) e.g. 427 and/or one or more types of matched service consumer user(s) e.g. 485 to identify, view, search, match, compare & select and communicate, send or accept or reject or cancel request, send indications, bid, make offer, make payment, provide ratings & reviews, subscribe or hire or book or hire for particular date or time or as per schedule and negotiate with each other}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the multiple iterations as taught by Rathod in the purchasing services method of Bowen because it would allow the user to select different service options and enable the content to be dynamically adjusted (Rathod, see: [24:33-35]).
	In addition, Bowen does not disclose:
	displaying live video data that includes offers.
	However, Kaehler teaches:
	displaying live video data that includes offers {Kaehler, see at least: fig 5A; [0024] the ARD will make contact with the ONS of the control system, which will communicate to the ARD various offers 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the offers in the video data as taught by Kaehler in the purchasing services method of Bowen in order to integrate the ease of information acquisition over the internet with the shopping experience at a physical retail location to help a consumer make decisions about purchasing a particular product from a particular merchant (Kaehler, see: [0004]).

With respect to claim 3, Bowen, Rathod, and Kaehler teach the method of claim 1. Bowen further discloses:
transmitting a description of services request from the buyer computing device to the server {Bowen, see at least: Fig 1; [0023]  the customer first finds information on a product and location of a store or conducts cost-comparisons of products utilizing an internet search engine or cost comparison website. A website tool allows the user to select the delivery services of system 10, wherein system 10 gathers information from the results of the internet search engine or website in order to generate a request for services or shopping request ... widgets are provided for other websites, such as classified ads or internet retailers, for ease in data transmission to server 14 and individual delivery agents};
determining a group of the plurality of service provider mobile computing devices that are at a purchase location request {Bowen, see at least: [0019] the customer may enter in the area he or she is interested in obtaining services through utilizing a user interface, such as by entering his or her local zip code or the address of a store where a desired product is being sold};
transmitting a listing of the group of the plurality of service provider mobile computing devices that are at the purchase location request from the server to the buyer computing device {Bowen, see at least: [0019] information regarding the location and status of delivery agents in the desired area is displayed on a display screen of user interface 22 … a map of the local area where the customer is located appears showing the location of one or more delivery agents in close proximity to the shopping and/or delivery location};
selecting a service provider from the listing by the buyer computing device {Bowen, see at least: [0019] the customer has access to information regarding the type of vehicle each delivery agent is driving, and may base his or her selection on the type of vehicle desired for the pickup/delivery, or may select a particular delivery agent based on the customer's preference for the particular delivery agent};
transmitting live video data from video cameras on the service provider mobile computing devices of the service provider {Bowen, see at least: [0025] Ideally, real-time video device 46 is utilized to provide a streaming "street view" for the customer's entertainment and to show the progress of the delivery agent as indicated at 114 ... the delivery agent will utilize real-time video device 46 to transmit real-time data to customer computer 30};
displaying by the buyer computing device, the live video data for services from video cameras on the service provider mobile computing devices of the service provider that was selected {Bowen, see at least: [0025] real-time video device 46 is utilized to provide a streaming "street view" for the customer's entertainment and to show the progress of the delivery agent};
wherein the live video data is displayed {Bowen, see at least: [0025] real-time video device 46 is utilized to provide a streaming "street view" for the customer's entertainment and to show the progress of the delivery agent}.
Although disclosing a service provider request at a location and live video data from a service provider performing the service, Bowen does not disclose:
third description of services;
determining a third group that provide the third service request;
transmitting a third listing of the third group that provide the third service request;
selecting a third plurality of service providers from the third listing;
transmitting data from the third plurality of service providers;
displaying data from the third plurality of service providers;
wherein the data from the first plurality of service providers, the second plurality of service providers and the third plurality of service providers are displayed simultaneously.
However, Rathod teaches:
transmitting a third description of services {Rathod, see at least: figs 2, 3; [32:4-8] user interface 400 enables user e.g. User [Yogesh] 439 including prospective passenger or customer or consumer to indicate interest of consuming on-demand service(s) via tapping or touching or clicking or selecting "Online" button or link or icon or control 465 or activating or setting status as "Online" which means user is intended to consume on-demand service(s) of one or more type(s) of service provider(s); see also [29:11-15]};
determining a third group that provide the third service request {Rathod, see at least: [9:33-35] enabling user(s) or service provider(s) to view, search, match, navigate, browse, filter & select online, available or available within particular duration or date & time and nearest to their current or matched or selected or navigated location specific user(s) and/or service provider(s); [31:1-2] service provider can join or exit or remove from one or more service providers group(s) 320};
transmitting a third listing of the third group that provide the third service request {Rathod, see at least: figs 2-3, #318, 320};
selecting a third plurality of service providers from the third listing {Rathod, see at least: [8:30-33] User can view or analyze details of or communicate with multiple service providers to search, match, ;
transmitting data from the third plurality of service providers {Rathod, see at least: "fig 1; [24:5-7] For any type of on-demand service, the on-demand service system 170 can transmit service information 171 and/or service provider information 173 to the on-demand service application 110."};
displaying data from the third plurality of service providers {Rathod, see at least: Rathod, see at least: figs 2, 3; [24:22-24] the summary panel can display information about the closest available food provider, the average cost for an order, menu details, service provider profile information, or other information};
wherein the data from the first plurality of service providers, the second plurality of service providers and the third plurality of service providers are displayed simultaneously {Rathod, see at least: fig 4; [38:12-17] user interface 400 enables online, available, nearest or available within particular radius one or more types of service provider(s) e.g. 427 and/or one or more types of matched service consumer user(s) e.g. 485 to identify, view, search, match, compare & select and communicate, send or accept or reject or cancel request, send indications, bid, make offer, make payment, provide ratings & reviews, subscribe or hire or book or hire for particular date or time or as per schedule and negotiate with each other}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the multiple iterations as taught by Rathod in the purchasing services method of Bowen because it would allow the user to select different service options and enable the content to be dynamically adjusted (Rathod, see: [24:33-35]).
In addition, Bowen does not disclose:
displaying live video data that includes offers.
However, Kaehler teaches:
Displaying live video data that includes offers {Kaehler, see at least: fig 5A; [0024] the ARD will make contact with the ONS of the control system, which will communicate to the ARD various offers relating to the target, or other products related to the target. The ARD may be configured to provide information and/or may solicit interaction from the user during the negotiation interval, presenting alternative purchasing options which the shopper may find more attractive than continuing with their current course of action, options for additional purchases, or other related offers; see also [0064]}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included offers in the video data as taught by Kaehler in the purchasing services method of Bowen in order to integrate the ease of information acquisition over the internet with the shopping experience at a physical retail location to help a consumer make decisions about purchasing a particular product from a particular merchant (Kaehler, see: [0004]).

With respect to claim 4, Bowen, Rathod, and Kaehler teach the method of claim 1. Bowen further discloses:
transmitting funds to accounts associated with the service provides that was selected {Bowen, see at least: [0018] When a customer requests services, a pre-authorization check is conducted, such as by charging an amount to a customer's designated charge account, in order to verify that funds are available; [0027] the delivery agent debits the customer's credit card for the amount of the purchase price, and upon successfully receiving funds from the customer account, utilizes printer 49 to print out a check as legal tender for the goods to be purchased; see also [0028]}.
Bowen does not disclose:
receiving by the server confirmation of receipt of the services from the buyer computing device; and
the first plurality of service providers.

receiving by the server confirmation of receipt of the services from the buyer computing device {Rathod, see at least: [26:18-23] user can set various status including start consuming of service and end consuming of service, confirm to reach at particular shop or at particular place or at particular person, going or arriving, reached or arrived, waiting, pending, stop or pause, re-start, near, postponed or delayed, schedule, changed pick-up location or location where user want to consume service(s), cancel and like}; and
the first plurality of service providers {Rathod, see at least: [8:30-33] User can view or analyze details of or communicate with multiple service providers to search, match, compare, negotiate, identify & select best matched and then send request or book or send indication to cab or service provider(s) at present or at particular date & time}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the confirmation of receipt as taught by Rathod in the purchasing services method of Bowen in order to enable real-time and updated on-demand service providers (Rathod, see: [2:18-22]).

With respect to claim 5, Bowen, Rathod, and Kaehler teach the method of claim 1. Bowen further discloses:
wherein the first live video data is displayed with buyer controls including at least one of the following controls: buy services, do not buy services, cancel purchase, view shopping cart, view services images, view services description, view services options, view similar services, view service price history {Bowen, see at least: [0025] real-time video device 46 is utilized to provide a streaming "street view" for the customer's entertainment and to show the progress of the delivery agent … the delivery agent will utilize real-time video device 46 to transmit real-time data to customer computer 30 … instructions are in the form of several pre-approved commands … For example, the customer may request that the .

With respect to claim 6, Bowen, Rathod, and Kaehler teach the method of claim 1. Bowen further discloses:
wherein the first live video data is displayed with buyer information including at least one of the following: view account value, add money to account, transfer money to account, insufficient funds notification, stop shopping, prior purchase history, prior purchase status {Bowen, see at least: [0025] real-time video device 46 is utilized to provide a streaming "street view" for the customer's entertainment and to show the progress of the delivery agent … the delivery agent will utilize real-time video device 46 to transmit real-time data to customer computer 30; [0027] If the customer is not qualified for the amount of the desired purchase ... the customer is notified that the acquisition cannot be made as indicated at 122. It should be understood that this step can be provided at any time during the service period whenever it is established that the purchase price is outside of the pre-approved credit limit}.

With respect to claim 7, Bowen, Rathod, and Kaehler teach the method of claim 1. Bowen further discloses:
wherein the first live video data is displayed with service provider information including at least one of the following: service provider photo, service provider rating, service provider message, service provider purchase history, and service provider location {Bowen, see at least: [0025] GPS 47 is utilized with digital mapping technology to dynamically update the customer as to the location of the delivery .


Claims 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bowen et. al. (US 20110055046 A1, herein referred to as Bowen), in view of Kaehler et. al. (WO 2016210354 A1, herein referred to as Kaehler).

With respect to claim 8, Bowen discloses:
A method for purchasing services comprising {Bowen, see at least: Bowen, see at least: figs 2 and 3}:
providing a server coupled to a database, a plurality of buyer computing devices, and a service provider mobile computing device {Bowen, see at least: fig 1, #14, 30, 42; [0015] A user accesses a user interface 22, such as a website or cable television network screen through WAN or internet 18 via a customer computer 30 (i.e., buyer computing device); [0016] A plurality of databases are stored within server 14 … Each mobile system 42 preferably includes a real-time video device 46, a global positioning system (GPS) 47, a communications system or device 48 and a printer 49 … Although each of the devices 46-49 can be separate, in a preferred embodiment ... are in the form of one or more portable devices (i.e., service provider mobile computing device); [0024] a user may choose to share a trip, in which case multiple customers will utilize the same delivery agent to purchase products at the same location … customers within the same geographic region may choose to utilize the same delivery agent. Although the method of the present invention discussed in more detail below only references a single customer, it should be understood that any additional customer that selects the same agent will also send an acquisition request to system 10};
transmitting a purchase location from the service provider mobile computing device to the server {Bowen, see at least: [0024] the status of the delivery agents posted on user interface 22 includes the shopping location the delivery agent is traveling to, as well as the time the delivery agent will be at the shopping location};
receiving purchase requests from the plurality of buyer computing devices by the service provider mobile computing device {Bowen, see at least: [0022] a customer shopping or acquisition request and profile is sent to the delivery agent; [0024] Although the method of the present invention discussed in more detail below only references a single customer, it should be understood that any additional customer that selects the same agent will also send an acquisition request to system 10};
transmitting live video data from a video camera on the service provider mobile computing device to the plurality of buyer computing devices {Bowen, see at least: [0025] Ideally, real-time video device 46 is utilized to provide a streaming "street view" for the customer's entertainment and to show the progress of the delivery agent as indicated at 114  ... the delivery agent will utilize real-time video device 46 to transmit real-time data to customer computer 30};
displaying by the plurality of buyer computing devices, the live video data for services from the video camera on the service provider mobile computing device {Bowen, see at least: [0024] Although the method of the present invention discussed in more detail below only references a single customer, it should be understood that any additional customer that selects the same agent will also send an acquisition request to system 10; wherein the agent will electronically transfer an image of the requested goods using real-time video device 46, in the same manner as described with respect to the first customer; [0025] real-time video device 46 is utilized to provide a streaming "street view" for the customer's entertainment and to show the progress of the delivery agent ... the delivery agent will utilize real-time video device 46 to transmit real-time data to customer computer 30};
authorizing by the plurality of buyer computing devices, the purchase for the services from the service provider computing device {Bowen, see at least: [0024] Although the method of the present invention discussed in more detail below only references a single customer, it should be understood that any additional customer that selects the same agent will also send an acquisition request to system 10; wherein the agent will electronically transfer an image of the requested goods using real-time video ; and
receiving a service from the service provider through the buyer computing device {Bowen, see at least: [0026]  If the product is approved at 120, the delivery agent will purchase or otherwise acquire the product on behalf of the customer at 121 and deliver the product based on the delivery options specified in the customer's profile}.
Although disclosing a method for purchasing services, Bowen does not disclose:
displaying live video data that includes offers.
However, Kaehler teaches:
displaying live video data that includes offers {Kaehler, see at least: fig 5A; [0024] the ARD will make contact with the ONS of the control system, which will communicate to the ARD various offers relating to the target, or other products related to the target. The ARD may be configured to provide information and/or may solicit interaction from the user during the negotiation interval, presenting alternative purchasing options which the shopper may find more attractive than continuing with their current course of action, options for additional purchases, or other related offers; see also [0064]}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the offers in the video data as taught by Kaehler in the purchasing services method of Bowen in order to integrate the ease of information acquisition over the internet with the shopping experience at a physical retail location to help a consumer make decisions about purchasing a particular product from a particular merchant (Kaehler, see: [0004]).

With respect to claim 10, Bowen and Kaehler teach the method of claim 8. Bowen further discloses:
wherein the first live video data is displayed with buyer controls including at least one of the following controls: buy services, do not buy services, cancel purchase, view shopping cart, view services images, view services description, view services options, view similar services, view service price history {Bowen, see at least: [0025] real-time video device 46 is utilized to provide a streaming "street view" for the customer's entertainment and to show the progress of the delivery agent … the delivery agent will utilize real-time video device 46 to transmit real-time data to customer computer 30 … instructions are in the form of several pre-approved commands … For example, the customer may request that the delivery agent zoom-in on a particular feature, zoom out, pan right or pan left. Such pre-approved commands will minimize miscommunications between the customer and the delivery agent; [0026] the customer either approves or rejects acquisition of the inspected product … the customer may choose to terminate the acquisition services at any time}.

With respect to claim 11, Bowen and Kaehler teach the method of claim 8. Bowen further discloses:
wherein the first live video data is displayed with buyer information including at least one of the following: view account value, add money to account, transfer money to account, insufficient funds notification, stop shopping, prior purchase history, prior purchase status {Bowen, see at least: [0025] real-time video device 46 is utilized to provide a streaming "street view" for the customer's entertainment and to show the progress of the delivery agent … the delivery agent will utilize real-time video device 46 to transmit real-time data to customer computer 30; [0027] If the customer is not qualified for the amount of the desired purchase ... the customer is notified that the acquisition cannot be made as indicated at 122. It should be understood that this step can be provided at any time during the service period whenever it is established that the purchase price is outside of the pre-approved credit limit}.

With respect to claim 12, Bowen and Kaehler teach the method of claim 8. Bowen further discloses:
wherein the first live video data is displayed with service provider information including at least one of the following: service provider photo, service provider rating, service provider message, service provider purchase history, and service provider location {Bowen, see at least: [0025] GPS 47 is utilized with digital mapping technology to dynamically update the customer as to the location of the delivery agent ... once the delivery agent arrives at the selected location as indicated at 115, the delivery agent activates a wearable real-time video device 46, which provides the customer with a real-time view of the selected location as seen by the delivery agent ... system 10 sends short message service (sms) alerts to the customer or initiate voice communication with the customer when a delivery agent is leaving vehicle 50 to enter a location}.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bowen et. al. (US 20110055046 A1, herein referred to as Bowen), in view of Rathod (WO 2016113602 A1, herein referred to as Rathod), in further view of Kaehler et. al. (WO 2016210354 A1, herein referred to as Kaehler).

With respect to claim 9, Bowen and Kaehler teach the method of claim 8. Bowen further discloses:
transmitting funds to accounts associated with the plurality of buyer computing devices {Bowen, see at least: [0018] When a customer requests services, a pre-authorization check is conducted, such as by charging an amount to a customer's designated charge account, in order to verify that funds are available; [0027] the delivery agent debits the customer's credit card for the amount of the purchase price, and upon successfully receiving funds from the customer account, utilizes printer 49 to print out a check as legal tender for the goods to be purchased; see also [0028]}.
Bowen does not disclose:
receiving by the server confirmation of receipt of the services from the buyer computing device.
However, Rathod teaches:
receiving by the server confirmation of receipt of the services from the buyer computing device {Rathod, see at least: [26:18-23] user can set various status including start consuming of service and end consuming of service, confirm to reach at particular shop or at particular place or at particular person, going or arriving, reached or arrived, waiting, pending, stop or pause, re-start, near, postponed or delayed, schedule, changed pick-up location or location where user want to consume service(s), cancel and like}.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820.  The examiner can normally be reached on Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/K.A.B./Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625